WASSERSTROM, Presiding Judge.
Defendant appeals from a conviction by a jury of stealing over $50. The jury assessed the punishment at six years and the trial court reduced the punishment to five years.
Because of the nature of the points raised by the defendant, a detailed recital of the facts is not necessary. It is sufficient to state that the evidence, all from witnesses called by the State, and the defendant’s voluntary statement showed beyond any doubt that the defendant shoplifted phonograph records and removed them from the store. A security guard for the store observing the theft followed the defendant and, in attempting to arrest the defendant and return him to the store, he was assaulted by the defendant.
The defendant raises two issues under Rule 27.20(c), V.A.M.R., claiming that both represent clear error.
The first claim of plain error is that the trial court erred in permitting the State to prove the assault on the security guard since it proved the “commission of another independent offense not charged.” The point is without merit. The assault is so inextricably bound up in the facts of the basic offense of theft that the State could hardly have proven the basic offense without at the same time proving the assault. The introduction of this evidence is not error and, certainly, not being error, requires no application of Rule 27.20(c). State v. Childers, 313 S.W.2d 728, 733 (Mo.1958), in finding no error in admission of evi*184dence of the shooting of an officer during a robbery, aptly adopted the following statement of the applicable rule:
“ ‘ . . . , the state is not required to nicely sift and separate the evidence and exclude the testimony, tending to prove the crime for which he [the accused] is not on trial, when it forms part of the res gestae of the crime charged.’ ”
Defendant’s second point is that the final argument of the prosecutor contained an improper and inflammatory comment that plainly implied to the jury that the defendant had prior convictions of stealing. The portion' of the prosecutor’s argument in question must be read in the context of the whole case. As already stated, the defendant’s guilt of shoplifting was established beyond any doubt. It is particularly significant to point out in addition the precise nature of defendant’s actions in the course of this shoplifting. Defendant wheeled a shopping cart up to a record rack and then randomly grabbed handfuls of albums and put them into his cart until he had taken 45 albums. In doing so, defendant made no effort to make any particular selection, and it was obvious to the security officer who was watching that defendant was not interested in any particular artist or any particular items of music. Another significant item of evidence was defendant’s own statement given to the police on September 1, 1973, in which he stated that he was unemployed, and in which he gave his date of birth as October 16,1944.
From these facts, the fair inference could be drawn that defendant’s theft of the 45 albums was not for his own personal entertainment, but rather was for the purpose of sale. That was the inference which was urged by the prosecutor when he argued to the jury:
“ . . .1 think that you can reasonably infer from this evidence that this defendant did not take these records for his own use, but took them to sell them.
******
“Now, I submit to you, gentlemen of the jury, that this isn’t an innocent act of some young kid going from stealing a sucker or ice cream bar or one or two records to play at home, this defendant went in there with the sole purpose in mind of taking a big volume of records where he could make some money on it.






“Now this defendant is no kid, he is 29 years old, 28 or 29 years old. He is no kid, he is not to be pitied because of his age or anything like that. He is not out working for a living like every one of you are out working for a living and like I am working for a living. He is out stealing for a living. . . . ”
No part of the prosecutor’s argument quoted was challenged in the trial court nor has that argument been challenged by the defendant in this court as not being fair and a legitimate inference to be drawn from the evidence.
Unfortunately, the prosecutor did not stop with the foregoing comments. Instead, in further argument, he added one more word and said the defendant was “still” stealing for a living. Defendant’s counsel at that point objected for the first time. The trial court sustained the objection and instructed the jury to disregard that argument.
Since the trial court did sustain the objection, the question now before this court is not whether the addition of the one single word “still” rendered the prosecutor’s argument improper, but whether the argument was so grossly improper that the trial court was required to go further and grant a mistrial. This represents the only issue in this case.
Bearing upon that issue, the applicable rule was recently stated by this court in a remarkably similar case, State v. Mesmer, 501 S.W.2d 192 (Mo.App.1973) as follows:
“Defendant contends next that the trial court erred in refusing to grant a *185mistrial because of certain remarks made by the prosecuting attorney in closing argument. The portion of the argument to which defendant refers concerns the prosecutor’s discussion of the large number of cigarettes found in the car, with respect to which the prosecutor then commented as follows: ‘Now, you figure he’s smoking all that? You figure he’s buying it to smoke? You figure he’s got a deal somewhere? What’s a guy going to do with all these? He’s going to sell them. He steals for a living.’
“Defendant’s counsel objected to the last comment, and the court sustained the objection and instructed the jury to disregard the comment in question. However, the court overruled defendant’s motion for a mistrial on this matter.
“The granting of a mistrial is a drastic remedy which is to be used sparingly. Action in this regard is peculiarly within the discretion of the trial court, and the exercise of that discretion will not be disturbed absent clear abuse. State v. Phelps, 478 S.W.2d 304 (Mo.1972); State v. Whitnah, 493 S.W.2d 32 (Mo.App.1973). No abuse of discretion appears here.”
The seriousness of error in any given argument depends on all the circumstances of the particular case. Whether the error was so serious as to result in prejudice not remediable by anything short of a mistrial rests basically in the sound discretion of the trial court, who was physically present and who could better evaluate the trial flavor. Precedents in this area, as to what constitutes the degree of seriousness requiring a mistrial, are of only minor value because of factual differences in each case. Nevertheless, the cases of State v. Cohen, 100 S.W.2d 544 (Mo.1936) and State v. Rousslang, 258 S.W.2d 627 (Mo.1953) illustrate situations where the Missouri Supreme Court has found no error in denying a mistrial, though the argument by the prosecutor was even more subject to criticism than the one in this case.
In the Cohen case, the accused was charged with knowingly receiving stolen property and the prosecutor referred in his closing argument to other convictions of the defendant on similar charges. Objection was made by defense counsel. The trial court sustained the objection and instructed the jury to disregard the argument. Then counsel asked the court to reprimand the prosecutor and to discharge the jury. The trial court refused to take the latter actions. Under these facts which were even more favorable to the defendant than in the case at bar, since in Cohen the defendant 'asked that the prosecutor be reprimanded which was not asked in this case, the Supreme Court held:
“The trial court ruled that the argument was improper and instructed the jury to disregard it. Discharging a jury for improper argument lies largely within the discretion of the trial court. State v. Smith, 313 Mo. 71, 281 S.W. 35, loc.cit. 40 (14—16). The ruling of the trial court, in sustaining the objection to the argument and instructing the jury to disregard the same, was in our opinion sufficient to remove any prejudice, if any, that may have resulted from the prosecutor’s statement. State v. Albritton, 328 Mo. 349, 40 S.W.2d 676, loc.cit. 681 (15); Kamer v. Missouri-Kansas-Texas R. Co., 326 Mo. 792, 32 S.W.2d 1075, loc.cit. 1084 (17,18); State v. Bundy (Mo.Sup.) 44 S.W.2d 121, loc.cit. 124 (6-8).”
Similarly in the Rousslang case, the prosecutor in closing argument referred to the defendant as a “spook” arid a “burglar.” The trial court sustained defendant’s objection and admonished the jury that there was no justification for the statement. However, the trial court overruled the defendant’s request for a mistrial. The Supreme Court held that that did not constitute reversible error, citing State v. Cohen and other cases.
*186Similarly here the trial court acted within its discretion in determining that the error represented by the prosecutor’s argument had been sufficiently corrected by the sustaining of defendant’s objection and instructing the jury to disregard that argument.
But there is still more. Defendant in this case failed to file a motion for a new trial. Consequently, he can be heard in this court only within the scope of what can be considered “plain error” under Rule 27.20(c). The Supreme Court has stated repeatedly that the plain error rule is not to be applied routinely. Especially is the invocation of that rule improper where defendant’s guilt is established, as in the present case, by overwhelming evidence. State v. Caffey, 457 S.W.2d 657, 660 (Mo.1970); State v. Evans, 324 Mo. 159, 23 S.W.2d 152, 155 (1929). The claim of error in this case is at best tenuous and. highly debatable. Under these circumstances, the regular rules of procedure, among which is the requirement of a motion for a new trial, should not be ignored and set aside.
Affirmed.
SHANGLER, J., concurs.
DIXON, J., dissents in separate opinion filed.